Citation Nr: 1823753	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-41 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Bryan K. Walker, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Waco, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

A Board hearing at the local RO was held before the undersigned Veterans Law Judge in September 2016.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that the severity of his bilateral hearing loss warrants a higher evaluation.  He was most recently afforded a VA examination in November 2012, and a September 2016 private audiogram appears to show an increase in severity since the last examination.  Moreover, the Veteran testified at the Board hearing that his hearing had worsened.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is evidence of an increase in severity since the last examination.  VAOPGCPREC 11-95 (1995).  Thus, based on the evidence of record, the Board finds that a new VA examination is necessary to determine the current severity of the Veteran's bilateral hearing loss.  

In Martinak v. Nicholson, 21 Vet. App. 447, 455   (2007), the United States Court of Appeals for Veterans Claims held that, as relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  As such, the VA examiner should be requested to comment on the functional effects the Veteran experiences as a result of his bilateral hearing loss.  

Further, again, the Veteran submitted a private audiological evaluation dated in September 2016.  Again, at the Board hearing, the Veteran asserted that the results from this evaluation show that he should be awarded a higher rating.  The Court has also held that, pursuant to 38 U.S.C. § 5103A(a), when a private examination report "reasonably appears" to contain information necessary to properly decide a claim but is "unclear" or "not suitable for rating purposes," and the information reasonably contained in the report otherwise cannot be obtained, VA has a duty to either (1) ask the private examiner to clarify the report, (2) request that the claimant obtain the necessary information to clarify the report, or (3) explain why such clarification is not needed.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  In the instant case, it is not clear what speech recognition test was used at the time of the September 2016 audiogram.  Accordingly, the AOJ should take appropriate action to request that the private examiner who performed the September 2016 audiogram clarify as to whether the Maryland CNC speech discrimination test was used when conducting the hearing test.

Lastly, it appears that the Veteran receives continuing treatment at the VA.  Importantly, at the Board hearing, the Veteran referenced a February 2013 audiogram.  However, the most recent clinical records associated with the record are dated from November 2012.  As such, the AOJ should obtain VA treatment records dated from November 2012 to the present, to specifically include the February 2013 audiogram.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records dated from November 2012, to specifically include the February 2013 audiogram.  

2.  Take appropriate action to request that the private examiner who issued the September 2016 audiogram clarify as to whether the Maryland CNC speech discrimination test was used when conducting the hearing test.  In addition, ask whether the private examiner is a state-licensed audiologist.

3.  Afford the Veteran a VA examination to determine the current nature and severity of his bilateral hearing loss.  In addition to conducting audiological testing, the examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss. 

4.  Readjudicate the appeal.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

